Name: Commission Regulation (EEC) No 2301/89 of 28 July 1989 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 7. 89 Official Journal of the European Communities No L 220/9 COMMISSION REGULATION (EEC) No 2301/89 of 28 July 1989 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, applied for the purposes of the common agricultural policy ^, as last amended by Regulation (EEC) No 2300/89 (&lt;) ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the management committees concerned, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 3 of Regulation (EEC) No 3153/85 : 'Where Article 10 of Regulation (EEC) No 1677/85 is applied, the rates to be used to convert the monetary compensatory amounts shall be the bilateral rates resulting from the rates referred to in Article 3a of Regulation (EEC) No 3152/85.' Article 2 This Regulation shall enter into force on 31 July 1989 . Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3153/85 (3), as last amended by Regulation (EEC) No 3521 /88 (4), lays down detailed rules for the calculation of monetary compensatory amounts ; whereas it should be indicated that the conversion rates used where Article 10 of Regulation (EEC) No 1677/85 is applied are to be the bilateral rates resulting from the rates referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3. 7. 1987, p. 1 . (3) OJ No L 310, 21 . 11 . 1985, p. 4. 0 OJ No L 310, 21 . 11 . 1985, p. 1 . (*) See page 8 of this Official Journal .(4) OJ No L 307, 12. 11 . 1988, p. 28 .